ORDER
MORRISON, Judge.
The above cases are consolidated on appeal.
These are appeals from bond forfeitures. This Court is controlled by the Rules of Civil Procedure in bond forfeiture cases. Aguirre v. State, 399 S.W.2d 804.
James D. Jernigan and the sureties on his appearance bonds each in the sum of $1,000.00 gave notice of appeal from the judgments in Causes No. 29936, No. 29939 and No. 29942 in the 10th District Court of Galveston County, Texas, entered October 3, 1967, forfeiting said bonds.
In each case, appellant having failed to file a transcript of the record within the time prescribed by law, appellee filed in this Court a motion for affirmance on certificate, accompanied by a certified copy of the judgment, a certificate of the Clerk of said District Court stating the time when and how the appeal was perfected and a copy of the bond, and gave notice as provided in Rule 387, T.R.C.P.
It is therefore considered, adjudged and ordered that said motions be granted and that the judgments of the trial court against appellant and his sureties be and the same are hereby in all things affirmed without respect to the merits; that appellants pay all costs in this behalf expended; and that the judgments and costs be satisfied out of the cash deposited with the Clerk of the District Court in lieu of the supersedeas bonds.